         Case 1:18-cv-11386-VSB-KHP Document 322
                                             321 Filed 08/11/21 Page 1 of 2

                                                LAW OFFICES
                                 GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM
BRUCE H. BERNSTEIN
                                  PATENT, COPYRIGHT AND TRADEMARK MATTERS             HARRY J. GWINNELL◊
                                                                                                            08/11/2021
                                                                                      JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                           1950 ROLAND CLARKE PLACE                   KENNETH H. SALEN ◊
ARNOLD TURK ∆                               RESTON, VA 20191 -1411                    SOK K. HONG ◊
MICHAEL J. FINK
STEPHEN M. ROYLANCE ◊                         TEL: (703) 716 -1191                    JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER
                                              FAX: (703) 716 -1180                    GARY M. JACOBS ◊
WILLIAM E. LYDDANE                                                                    JAMES A. GROMADA
WILLIAM S. BOSHNICK *                    EMAIL: gbpatent@gbpatent.com                 SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                 ALI M. IMAM *
P. BRANKO PEJIC *                             www.gbpatent.com                        CHAD E. GORKA
DANIEL B. MOON
                                                                                      CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
ENOCH PEAVEY
                                                                                      DANIELLE C. PFIFFERLING
SEAN C. MYERS-PAYNE, Ph.D.
JONATHAN R. MILLER *                                                                      _________
STEVEN B. POLLICOFF *
BARRY I. HOLLANDER ◊                                                              *   * ADMITTED TO A BAR
GARY V. HARKCOM *◊                                                                       OTHER THAN VA
JAMES P. BONNAMY                              August 11, 2021                           REGISTERED PATENT AGENT
                                                                                      ◊ OF COUNSEL
JILL M. BROWNING
                                                                                      ∆ SENIOR COUNSEL
WALTER SCHLAPKOHL, Ph.D.
NAOKO OHASHI *




VIA ECF

Hon. Katharine H. Parker
United States Magistrate Judge, Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 750                                                                            08/11/2021
New York, New York 10007

            Re:         Spectrum Dynamics Medical Limited v. GE et al.; No.: 18-cv-11386 (VSB)

Dear Magistrate Judge Parker:

We write on behalf of Plaintiff Spectrum Dynamics Medical Limited (“Spectrum”) and
Defendants General Electric et al. in connection with the parties’ Joint Agenda Letter that is due
tomorrow, August 12, 2021, in accordance with [D.I. 290].

The parties request Your Honor extend the due date for the Joint Agenda Letter until Tuesday,
August 17, 2021, in order to permit the parties to address issues that might impact scheduling,
and particularly, scheduling of depositions. Judge Broderick granted Spectrum’s requests to file
a motion for preliminary injunction and to exceed page limits and also directed the parties to (i)
meet and confer to discuss a briefing and discovery schedule as well as any impact to the current
Scheduling Order and (ii) respond to the Court by Friday, August 13, 2021, regarding the same.
([D.I. 318].) In addition, the parties’ due date to exchange objections to the Rule 30(b)(6)
deposition topics is also Friday, August 13, 2021, and the parties are scheduling a meet and
confer to discuss the same on Monday, August 16, 2021. Given that Judge Broderick’s order
could result in changes to the current litigation schedule and the parties desire to resolve any
disputes regarding Rule 30(b)(6) topics before depositions commence, the parties request Your
Honor extend the due date for the Joint Agenda Letter until Tuesday, August 17, 2021.
      Case 1:18-cv-11386-VSB-KHP Document 322
                                          321 Filed 08/11/21 Page 2 of 2


Hon. Katharine H. Parker                 August 11, 2021                              Page -2-


Respectfully submitted,

/s/ Neil F. Greenblum                              /s/ Marla R. Butler
_____________________________                      _______________________________
Neil F. Greenblum (pro hac vice)                   Marla R. Butler
P. Branko Pejic (pro hac vice)                     Carl Wesolowski (pro hac vice)
Jeffrey Handelsman (pro hac vice)                  Lauren Hogan (pro hac vice)
Jill M. Browning (pro hac vice)                    THOMPSON HINE LLP
Danielle C. Pfifferling, Esq. (pro hac vice)
GREENBLUM & BERNSTEIN, P.L.C.                      Two Alliance Center
1950 Roland Clarke Place                           3560 Lenox Road NE, Suite 1600
Reston, Virginia 20191                             Atlanta, Georgia 30326
Phone: (703) 716-1191                              Tel.: (404) 541-2900
Fax: (703) 716-1180                                Fax: (404) 541-2905
ngreenblum@gbpatent.com                            Marla.Butler@ThompsonHine.com
bpejic@gbpatent.com                                Carl.Wesolowski@ThompsonHine.com
jhandelsman@gbpatent.com                           Lauren.Hogan@ThompsonHine.com
jbrowning@gbpatent.com
dpfifferling@gbpatent.com

Gregory D. Miller, Esq.                            Jesse Jenike-Godshalk (pro hac vice)
RIVKIN RADLER LLP                                  312 Walnut Street, Suite 2000
25 Main Street, Suite 501                          Cincinnati, Ohio 45202
Court Plaza North                                  Tel.: (513) 352-6700
Hackensack, NJ 07601-7082                          Fax: (513) 241-4771
(201) 287-2460                                     Jesse.Godshalk@ThompsonHine.com
Gregory.Miller@rivkin.com
                                                   Brian Lanciault
Attorneys for Plaintiff                            335 Madison Avenue, 12th Floor
Spectrum Dynamics Medical Limited                  New York, New York 10017
                                                   Tel.: (212) 344-5680
                                                   Fax: (212) 344-6101
                                                   Brian.Lanciault@ThompsonHine.com

                                                   Attorneys for Defendants
                                                   General Electric Company, GE Healthcare,
                                                   Inc., GE Medical Systems Israel Ltd., Jean-
                                                   Paul Bouhnik, Sergio Steinfeld, Arie Eshco,
                                                   Nathan Hermony, and Non-Party Yaron
                                                   Hefetz


cc: All counsel of record (via ECF)
    {J734902 04906788.DOCX}
